Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 3-33, drawn to a single-stranded oligonucleotide represented by the following formula (I)  [Xz-Lx-X--Y-{Ly-Y] (I ) wherein L is represented This group is subject to a further restriction of a linking group, a Va substituent of formula X111-1 to XIII-11.
Group II, claim(s) 2, drawn to a single-stranded oligonucleotide represented by the following formula (I )  [Xz-Lx-X--Y-{Ly-Y] (I ) wherein L, Lx, Ly is represented by formulas as in claim 2 (C12N 2310/11).  
Group III, claim(s) 34-37, drawn to a method of controlling the function of a target RNA and controlling expression of a target gene comprising contacting the oligonucleotide of claim 1 with a cell (A61K 48/00). 
Group IV, claim(s) 38, drawn to a method of producing the single-stranded oligonucleotide according to claim 1 (C12N 15/11). 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of Groups I and II are drawn to different single-stranded oligonucleotide structures.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a single-stranded oligonucleotide, this technical feature is not a special technical feature as it does not HAMAZAKI H. et al., "Inhibition of Influenza Virus Replication in MDCK Cells by Circular Dumbbell RNA/DNA Chimeras with Closed Alkyl Loop Structures". Helv. Chim. Acta, 2002, 85(7), pp. 2183-2194, particularly, fig. 1), JP 2015-502134 A (TOKYO MEDICAL AND DENTAL UNIVERSITY) 22 January 2015, claims, paragraphs [0016], [0029]-[ 0060] [0092] fig. 3-5 & US 2014/0302603 Al, paragraphs [0060], [0115]-[0151], [0185], fig. 3-50 and JP 2017-140031 A & WO 2013/089283 Al & EP 2791335 Al & AU 2012353330 A & CA 2859581 A & CN 104126010), WO 2016/152352 Al (NAGOYA UNIVERSITY) 29 September 2016, paragraph [0060] (Family: none), JP 11-137260 A (SOYAKU GIJUTSU KENKYUSHO KK.) 25 May 1999, claim 5 (Family: none) JP 2011-528910 A (ALNYLAM PHARMACEUTICALS INC.) 01 December 2011, paragraphs [0127], (all of record cited on P.237.IN filed 08/06/2019).
HAMAZAKI H. et al discloses oligonucleotides respectively referred to as NDRDON-Nu-PB2-as(a) and NDRDON-Al-PB2-as, in which a 10-mer RNA is linked to each of the 5' and 3' ends of an antisense nucleic acid comprising a 20-mer DNA via a loop section comprising DNA or hexaethylene glycol, and also discloses hybridization of a DNA section and an RNA section in the oligonucleotides
JP 2015-502134  (in particular, claims, paragraphs [0016],    [0029]-[0060], and [0092], and fig. 5) discloses a double-stranded nucleic acid containing a first nucleic acid strand of at least 8 bases and a second nucleic acid strand that is complementary to the first nucleic acid, and also discloses: the first nucleic acid strand comprising DNA and being recognized by RNase H; the second nucleic acid strand comprising RNA and '-O-methylated; the second nucleic acid strand comprising a functional moiety such as a lipid, a peptide, a protein, cholesterol, a tocopherol, or a tocotrienol; and a feature of producing a pharmaceutical composition containing the double-stranded nucleic acid. In the invention disclosed in document 2, whether the first nucleic acid strand is located on the 5' end side, or the second nucleic acid strand is located on the 5' end side, is merely a design matter that could be determined, as appropriate, by a person skilled in the art.
In addition, JP 2015-502134  (in particular, paragraphs [0029]-[0038], [0049], and [0050]) also discloses subjecting a nucleic acid to modifications such as phosphorothioation and using nucleotide analogs. On the basis of the disclosure in document 2, a person skilled in the art could have easily introduced such modifications to appropriate sites in the first strand, the second strand, and the hairpin loop section. Furthermore a person skilled in the art could have easily selected, on the basis of features well known prior to the priority date of the present application, a sugar derivative such as N-acetylglucosamine as the functional moiety.
Coupling a sense strand and an antisense strand contained in a double-stranded nucleic acid to each other via a chemical liker such as polyalkylene glycol is a technique well known prior to the priority date of the present application, as disclosed in WO 2016/152352 (in particular, paragraph [0060]), JP 11-137260 (in particular, claim 5), and JP 2011-528910 (in particular, paragraphs [0127] and [0146]), as well as in 
Accordingly, on the basis of the techniques well known prior to the priority date of the present application that a person skilled in the art could have easily conceived of: substituting a chemical linker for a hairpin loop section of the double-stranded nucleic acid that contains a hairpin loop; and newly introducing, into the double-stranded nucleic acid that contains no hairpin loop, a chemical linker for linking a sense strand and an antisense strand. In addition, a person skilled in the art could select, as appropriate, a suitable chemical linker to be used. Thus, it is not considered to be particularly difficult to select polyalkylene glycol.
Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of Groups I and IV are drawn to a single-stranded oligonucleotide structure and a method of making a single-stranded structure.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of Groups II and IV are drawn to a single-stranded oligonucleotide structure and a method of making a single-stranded structure.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of Groups III and IV are drawn to different methods using different method steps.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

This application contains claims directed to the following patentably distinct species.  
Claims 5 and 6 are directed to patentably distinct linking groups.   
Claim 5 is directed to patentably distinct substituents having formula XIII1-11. 
Claim 6 is directed to patentably distinct substituents having formula X1-9. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-07350735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635